Case 6:18-cv-00422-JDK-KNM Document 65 Filed 12/20/19 Page 1 of 14 PageID #: 3849




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

   TED KAMEL,                       §
                                    §
             Plaintiff,             §
                                    §
   v.                               §                        NO. 6:18-cv-00422-JDK-KNM
                                    §
   AVENU INSIGHTS & ANALYTICS, LLC, §
                                    §
             Defendant.
                                    §


                  PLAINTIFF TED KAMEL’S REPLY IN SUPPORT OF
              PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

         Plaintiff Ted Kamel (“Kamel”) files this Reply to Defendant Avenu Insights & Analytics,

  LLC’s (“Defendant” or “Avenu”) Response to Plaintiff’s Motion for Partial Summary Judgment

  (the “Motion”) as follows:

                                       I.      INTRODUCTION

         Avenu’s has failed to show any evidence that raises a material fact issue that would prevent

  the Court from granting Kamel’s Motion in its entirety. Accordingly, and for the additional reasons

  set out below, Kamel’s Motion should be granted.

                           II.    ARGUMENTS AND AUTHORITIES

  A.     The 2017 Agreement is Unenforceable Because Kamel Never Signed It.

         Aven has still failed to provide evidence of a signed 2017 Agreement between the parties.

  Avenu cites to Keurig Dr Pepper Inc. v. Chenier to argue that the recorded ADP acknowledgment

  is sufficient to show that the parties intend be bound by 2017 Agreement without requiring

  Kamel’s signature. Keurig is distinguishable for several reasons.

         First, the court in Keurig found it important that “KDP provide[d] evidence that before

  Chenier could receive KDP stock, Chenier was required . . . to access and accept the Agreements.
Case 6:18-cv-00422-JDK-KNM Document 65 Filed 12/20/19 Page 2 of 14 PageID #: 3850




  Lastly, KDP provides evidence that Chenier accepted the RSU Awards.” Id. at *9. The court held

  that “[i]n Texas [that was] sufficient to bind Chenier to the Agreements.” Id.

          By contrast, Avenu has provided no evidence that Kamel was required to acknowledge the

  2017 Agreement before it provided him with confidential information or could continue his

  employment with Avenu. In fact, according to Bullion, an Avenu employee could “review” or

  “view,” but not “acknowledge,” the 2017 Agreement and continue to access documents on the

  ADP system. [Bullion Depo at 69:23-70:4].1 According to Avenu, a similar report would show the

  employee only viewed the document. [See AVENU (KAMEL) 0001060].2 Thus, the evidence

  shows that Kamel could continue to access and “review” documents on ADP even if he did not

  acknowledge the 2017 Agreement.

          Third, the consideration for the agreements in Keurig were restricted stock unit award

  (“RSU Award”) valued over $600,000.00, which Chenier accepted. There was no monetary

  compensation given to Kamel for allegedly entering into the 2017 Agreement.

          Fourth, unlike the 2017 Agreement, there is no indication that the agreement in Keurig

  contained a signature block for the employee physically sign. Id. at *9. This is an important

  distinction given the case law cited in Kamel’s Motion.

          The evidence Avenu cites also does not represent what Avneu says it does. [See AVENU

  (KAMEL) 0000934]. The email does not show it was sent to Kamel’s email address. Id.; [see also

  Kamel Dep. at 192:17-193:7 (testifying that he does not recall ever receiving this email)].3


  1
    The deposition excerpts of April Bullion, Avenu Insights & Analytics LLC’s Corporate Representative, have been
  attached as Exhibit 1 to the unsworn declaration of Austin Smith attached to this Response as Exhibit A. Ms. Bullion
  was designated to testify as to matters listed on Plaintiff’s deposition notice attached as Exhibit 2 to the unsworn
  declaration of Austin Smith attached to this Response as Exhibit A.
  2
    The documents identified as [AVENU (KAMEL) _____] have been attached as Exhibit 3 to the unsworn declaration
  of Austin Smith attached to this Response as Exhibit.
  3
    The deposition excerpts of Ted Kamel have been attached as Exhibit 4 to the unsworn declaration of Austin Smith
  attached to this Response as Exhibit A.

                                                           2
Case 6:18-cv-00422-JDK-KNM Document 65 Filed 12/20/19 Page 3 of 14 PageID #: 3851




         Although the presence of a signature block in the agreement, standing alone, may be

  insufficient to establish that the parties intended Kamel’s signature as a condition precedent to the

  enforceability of the agreement, Kamel does not solely rely on the signature block. Furthermore,

  the cases cited by Avenu are distinguishable because those cases involve motions to compel

  arbitration. See Huckaba v. Ref-Chem, L.P., 892 F.3d 686 (5th Cir. 2018); Firstlight Fed. Credit

  Union v. Loya, 478 S.W.3d 157 (Tex. App.–– El Paso 2015, no pet.). In the context of enforcing

  an arbitration agreement, in order for an employer to prove an employee accepted the terms of an

  arbitration agreement as a matter of law, the employer need only prove that the employee had

  notice of the arbitration policy and continued working with knowledge of the policy. See Wal-Mart

  Stores, Inc. v. Constantine, 2018 WL 2001959, at *5 (Tex. App.–Dallas, Apr. 30, 2018). In this

  case, the parties intent to be bound by the 2017 Agreement, a noncompetition agreement, required

  much more, including the presence of Kamel’s wet signature. See Marsh, 354 S.W.3d at 770

         In addition to the signature block, Kamel has presented conclusive evidence for the Court

  to find as a matter of law that the parties’ intent to be bound by the 2017 Agreement required

  Kamel’s signature. Paragraph 7 of the 2017 Agreement also contains the following statement:

  “This Agreement sets forth the entire understanding of the parties regarding the subject matter

  contained herein … and shall not be modified except by a written document signed by all parties.”

  [AVENU (KAMEL) 0000008, ¶ 7]. This signature block, along with the clause in the 2017

  Agreement barring amendments without a writing signed by both parties, shows that the parties

  intended that signatures were required in order to be bound by the 2017 Agreement. See Scaife v.

  Associated Air Ctr., Inc., 100 F.3d 406, 410–11 (5th Cir. 1996); In re Bunzl USA, Inc., 155 S.W.3d

  202 (Tex. App.—El Paso 2004, orig. proceeding [mand. denied]).




                                                   3
Case 6:18-cv-00422-JDK-KNM Document 65 Filed 12/20/19 Page 4 of 14 PageID #: 3852




          No reasonable juror could possibly find that the parties intended to be bound by the 2017

  Agreement without Kamel’s signature.

  B.      The 2017 Agreement is Unenforceable Because it is Not Supported by Valid
          Consideration.

          Kamel argued in his motion that he is entitled to judgment on Avenu’s claims arising from

  the 2017 Agreement due to a lack of consideration. Avenu’s response failed to identify a genuine

  issue of material fact on this topic for several reasons.

          Avenu failed to respond to the argument that it is bound by its inability of its designated

  corporate representative to identify any such information at the deposition. Avenu’s corporate

  representative testified that Kamel received confidential information before he allegedly signed

  the Agreement and that she was unaware of any additional confidential or proprietary information

  he received after he allegedly signed the Agreement. [Bullion Dep. at 83:5-14, 84:5-16, 86:11-15].

          Second, Avenu failed to demonstrate that any of the information of documents cited by

  Avenu are actually confidential. In fact, Kamel has conclusively proven that the information is

  publicly available. [Fletcher Dep. at 102:2-11, 161:12-162:11]; see also [Fletcher Dep. at 50:11-

  15, 52:15-20] (testifying that it is not possible to keep pricing information from a competitor in

  this market).4 The evidence cited by Avenu also does not stand for the proposition that the

  governmental entity names, employee names and contact information were exclusively obtained

  by Kamel from SalesForce. Avenu actually admits that some of the contact information Kamel

  received was not contained in the SalesForce database. [Dkt. #57 at 14 (“With the exception of the

  City of Baytown . . . .)].




  4
   The deposition excerpts of Richard Fletcher have been attached as Exhibit 5 to the unsworn declaration of Austin
  Smith attached to this Response as Exhibit A.

                                                          4
Case 6:18-cv-00422-JDK-KNM Document 65 Filed 12/20/19 Page 5 of 14 PageID #: 3853




         Lastly, Avenu has failed to address the fact that Avenu was already under an obligation to

  provide Kamel with confidential information pursuant to the 2006 Confidentiality Agreement. In

  the Confidentiality Agreement signed on March 20, 2006, GRS (Avenu’s predecessor) promised

  it would provide Kamel access to confidential information, including client lists. Accordingly,

  Avenu was already obligated to provide Kamel with confidential information, including client

  lists. See Eurecat US, Inc. v. Marklund, 527 S.W.3d 367, 390 (Tex. App.––Houston [14th Dist.]

  2017, no pet.) (“[Employees] already were required to maintain the confidentiality of [Employer’s]

  trade secrets and confidential information under [previous] agreements”). Because consideration

  must consist of something that the providing party is not already obligated to provide, any

  provision of confidential information after Kamel allegedly electronically signed the 2017

  Agreement does not constitute valid consideration. The Court should find as a matter of law that

  Avenu failed to provide Kamel with additional consideration after he allegedly signed the 2017

  Agreement.

  C.     The 2017 Agreement is Unenforceable Because it is Overbroad, Unreasonable, and
         Contrary to Public Policy.

         Even if the 2017 Agreement did meet the requirements of a contract under Texas law, the

  restrictive covenants in that agreement would nevertheless be unenforceable because they are

  unreasonable as a matter of law. Avenu essentially concedes this point by failing to put forth any

  evidence or argument that the restrictive covenants in the agreement are reasonable, thus

  enforceable. Kamel therefore is entitled to summary judgment on every claim that is predicated on

  the enforceability of the restrictive covenants, namely: Kamel’s declaratory action that the 2017

  Agreement is unenforceable and Avenu’s breach of contract claims.

         In Texas, the general rule is that every contract “in restraint of trade or commerce” is

  unlawful. Smith v. Nerium Int'l, LLC, No. 05-18-00617-CV, 2019 WL 3543583, at *4 (Tex. App.–

                                                  5
Case 6:18-cv-00422-JDK-KNM Document 65 Filed 12/20/19 Page 6 of 14 PageID #: 3854




  –Dallas, Aug. 5, 2019, no pet.) (citing TEX. BUS. & COM. CODE § 15.05(a)). Second 15.50(a)

  contains a narrow exception if certain requirements are met. One such requirement is that the

  covenant be “ancillary to or part of an otherwise enforceable agreement at the time the agreement

  is made.” Id. § 15.50(a); see also Marsh USA Inc. v. Cook, 354 S.W.3d 764, 773 (Tex. 2011).

  Second, an “otherwise enforceable agreement” must be one that gives rise to “an interest worthy

  of protection” or that reasonably relate to the promisee’s “legitimate interest being protected.”

  Marsh USA Inc, 354 S.W.3d at 775, 778. In addition, a covenant not to compete is enforceable

  only “to the extent that it contains limitations as to time, geographical area, and scope of activity

  to be restrained that [i] are reasonable and [ii] do not impose a greater restraint than is necessary

  to protect the goodwill or other business interest of the promisee.” TEX. BUS. & COM. CODE §

  15.50(a).

          These requirements apply not only to traditional covenants not to compete, but also to

  agreements that “restrict [former employees’] solicitation of the former employers’ customers and

  employees.” Marsh USA Inc., 354 S.W.3d at 768. In addition, “[i]f a nondisclosure covenant[] has

  the practical effect of ‘prohibit[ing] the former employee from using, in competition with the

  former employer, the general knowledge, skill, and experience acquired in former employment,’

  then it is more properly characterized as a noncompetition agreement.” Oxford Glob. Res., Inc. v.

  Weekley-Cessnun, No. CIV.A. 3:04-CV-0330, 2005 WL 350580, at *2 (N.D. Tex. Feb. 8, 2005)

  (quoting ZEP Manufacturing Co. v. Harthcock, 824 S.W.2d 654, 663 (Tex. App.––Houston [1st

  Dist.] 1988, no writ) (emphasis in original)). That is certainly the case here as the evidence

  conclusively shows Kamel has relied on his knowledge and experience in the industry and there is

  no evidence that Kamel has provided any confidential documentation or information of Avenu to

  third parties.



                                                   6
Case 6:18-cv-00422-JDK-KNM Document 65 Filed 12/20/19 Page 7 of 14 PageID #: 3855




          The 2017 Agreement’s primary purpose was to obligate Kamel to provide personal

  services, and the restrictive covenants attempt to bar Kamel from competing with Avenu in any

  form, industry-wide. The undisputed evidence shows that the restrictive covenants in the 2017

  Agreement are unreasonable, and the entire 2017 Agreement is unenforceable as a matter of law.

          Furthermore, the undisputed evidence also clearly shows that Avenu “knew at the time of

  the execution of the agreement that the covenant did not contain limitations as to time,

  geographical area, and scope of activity to be restrained that were reasonable and the limitations

  imposed a greater restraint than necessary to protect [its] goodwill or other business interest,” and

  that Avenue “sought to enforce the covenant to a greater extent than was necessary to protect [its]

  goodwill or other business interest of the [Avenu].” TEX. BUS. & COM. CODE § 15.51(c). Savage

  testified that in the course of drafting the 2017 Agreement, Bullion provided him the 13 states

  listed in the “Central Region” of the noncompete provision. [See generally Savage Dep. at 60:1-

  67:22].5 He further testified that he spent time researching the laws of the 13 states regarding

  geographic limitations to ensure that the 2017 Agreement was enforceable. Id. Under Texas law,

  it is well understood that attempting to enforce a noncompetition agreement on an employee in a

  territory that the employee did not work is unenforceable and illegal. Despite being informed by

  the law, Avenu decided to include a geographical limitation in its noncompete provision that it

  new would not be enforced by Texas courts. Avenu cannot hide behind its request for the Court to

  reform its contract so that the geographical restrictions are reasonable. Kamel should be awarded

  his “costs, including reasonable attorney’s fees, actually and reasonably incurred by [Kamel] in

  defending the action to enforce the covenant.” TEX. BUS. & COM. CODE § 15.51(c).




  5
   The deposition excerpts of Daryl Savage have been attached as Exhibit 7 to the unsworn declaration of Austin
  Smith attached to this Response as Exhibit A.

                                                          7
Case 6:18-cv-00422-JDK-KNM Document 65 Filed 12/20/19 Page 8 of 14 PageID #: 3856




  D.      Kamel is Entitled to Summary Judgment on Liability for His Tortious Interference
          Claim.

          Avenu does not dispute that it interfered with Kamel’s employment contract with STA.

  Instead, Avenu contends as an affirmative defense that its actions were justified. That defense is

  without merit as a matter of law.

          First, it is undisputed that the contractual rights under the 2017 Agreement that Avenu

  claims to have sought to enforce were in fact invalid because the restrictive covenants are

  unreasonable. [See Part II.C.]. Moreover, the undisputed evidence shows that Avenu

  unambiguously threatened STA with “extremely costly and disruptive litigation” if STA did not

  immediately terminate Kamel’s employment:

   Based upon my conversations with you, such a result is decidedly not what you want. If that is in fact the case, then
   immediate term ination of Mr. Kame l's employment appears to be Hdl's only reasonable option. Given his theft of
   Avenu's proprietary information, it is the only option Avenu will accept as a solution that would preclude the need to file
   a claim alleging among other things breach of the Trade Secrets Act.



  [AVENU (KAMEL) 0000023]. And it did so despite being fully aware that it did not have any

  legal basis to assert a cause of action against STA at that time [Savage Dep. at 111:20-113:5].

          More troublingly, Avenu made these improper threats even after STA offered to move

  Kamel to a geographic region (Washington) that was not covered by the 2017 Agreement. [Savage

  Dep. at 95:17-96:9]. There was no justifiable basis for continuing to threaten litigation under these

  circumstances, especially in light of the fact that the only confidential information that Kamel

  allegedly took from Avenu was contact information for clients in Texas. The Court should find as

  a matter of law that Avenu’s affirmative defense of justification fails, grant Kamel’s motion and

  find that Avenu is liable for toritious interference with Kamel’s employment contract with STA.




                                                               8
Case 6:18-cv-00422-JDK-KNM Document 65 Filed 12/20/19 Page 9 of 14 PageID #: 3857




  E.      Avenu’s Claim for Breach of the Nondisclosure Provision Fails as a Matter of Law.

          Although Avenu admits it “does not seek to prohibit Kamel from using or disclosing

  confidential information committed to memory and/or in the public domain,” the only evidence

  Avenu has provided in support of its response is just that. None of the evidence cited by Avenu

  shows that Kamel sent Avenu’s confidential information regarding bids or confidential pricing

  strategies to STA. See [STA 00667]; [STA 00595].6 That evidence merely shows that Kamel

  and/or STA knew the prices Avenu was currently charging certain municipalities, which is public

  information. Avenu also admits that it does not have evidence that Kamel was using Avenu’s

  confidential information related to pricing during his employment with STA. [Dkt. #57 at 5, ¶ 8

  (“Kamel led the efforts on behalf of STA to create a HOT program, using confidential information

  related to Avenu’s pricing of plans and other knowledge presumably obtained while Kamel

  worked at Avenu.”)]. Kamel is not reading this pricing information from any tangible document

  of Avenu. He has 12 years of experience in the industry, sold the contracts to these municipalities,

  and remembers the pricing terms. [Fletcher Dep. at 150:5-11]. Kamel is not required to present

  evidence that anyone has made a request under the Texas Public Information Act. It is sufficient

  as a matter of law that the evidence shows that this information is publicly available and accessible.

          Additionally, the fact that Kamel may have shown Michael Cordaro a copy of a list that

  allegedly appeared to be the same client list is merely the result of the forensic search Kamel

  previously conducted on his personal msn.com email account. [Ex. A, ¶ 10].

          Furthermore, the list Kamel sent to Fletcher on June 19, 2018, was a list that Kamel created

  after his termination from Avenu with the assistance of Cordaro, and without the aid of any




  6
   The documents identified as [STA _____] have been attached as Exhibit 6 to the unsworn declaration of Austin
  Smith attached to this Response as Exhibit.

                                                         9
Case 6:18-cv-00422-JDK-KNM Document 65 Filed 12/20/19 Page 10 of 14 PageID #: 3858




   confidential information of Avenu. [See Dkt. 57 at 14]; STA 00362-83];7 [Kamel Dep. at 199:8-

   20]; [Cordaro Dep. at 61:20-62:2].8 The fact that this new list contains similar contact information

   as the “Avenu’s Confidential Client List” only make sense because all of the client information is

   publicly available data. [Fletcher Dep. at 161:12-162:11].9

            The undiputed evidence shows that Kamel did not misappropriate any confidential

   information of Avenu, and the Court should dismiss Avenu’s claim for breach of the nondisclosure

   provision.

   F.       Kamel Did Not Solicit Avenu’s Current or Prospective Clients During the Duration
            of the Non-Solicitation Provision.

            Avenu cites a number of communications between Kamel and STA that it says proves that

   Kamel violated the non-solicitation provision of the 2017 Agreement. But as explained below,

   those fall outside the unambiguous language of the nonsolicitation provision of the 2017

   Agreement and definition of solicitation. That is why Kamel is entitled to summary judgment on

   this claim, and not because of a lack of potential personal profit as Avenu wrongfully asserts.

            The only alleged solicitations Avenu identifies are Kamel’s post-STA communications

   with Fletcher. But there is no evidence that Kamel himself solicited any of the entities discussed

   in these communications. [KAMEL000204-05 (“Scotty Jones in Victoria reached out to me this

   morning.”)]; [KAMEL000195 (“I just got a communication from Lauren Justice with Tyler . . .

   She said they are ‘not happy’ with Muni. They want to change.”)]; [KAMEL000189 (“CM of

   Whitehouse [ ] asked me to engage you.”)]; [KAMEL000182-83 (Brownsville finance director


   7
     In order to avoid filing his reply under seal, Kamel directs the Court to the exhibits attached to Avenu’s response,
   which has been filed under seal.
   8
     The deposition excerpts of Michael Cordaro have been attached as Exhibit 7 to the unsworn declaration of Austin
   Smith attached to this Response as Exhibit A.
   9
     Kamel further testified the he listed forty-nine different municipal entities under the heading Avenu because he had
   promised Fletcher that he would stay away from Avenu’s clients for the first year of his employment with STA.
   [Kamel Dep. at 208:1-209:6].

                                                            10
Case 6:18-cv-00422-JDK-KNM Document 65 Filed 12/20/19 Page 11 of 14 PageID #: 3859




   reached out to him with an inquiry about sales tax reporting)]; [STA 00667 (communication

   between Kamel and Fletcher)]; [STA 00668 (communication between Kamel and Fletcher)]; [STA

   00669 (communication between Kamel and Fletcher)].10 Black Law’s Dictionary defines

   solicitation, as “[t]he act or an instance of requesting or seeking to obtain something; a request or

   petition.” Soliciation, Black’s Law Dictionary (11th ed. 2019). The evidence conclusively shows

   that Kamel never took any actions that meet that definition. Accordingly, the Court should find as

   a matter of law that Kamel never solicited Avenu’s clients.

           Indeed, when asked what actions would violate the 2017 Agreement’s nonsolicitation

   provision, the lawyer who drafted it gave the following example:

           A:       A customer calls the former employee up and asks if they know someone
                    or they are working with someone that can provide services in competition
                    with Avenu, and -- and the employee is, in fact, engaged in employment
                    with a competitor.

   [Savage Dep. at 46:2-7]. And, when asked whether the provision would apply if the former

   employee was unemployed at the time of the customer contact, he admitted:

           Q.       The employee is unemployed and a customer reaches out to him to inquire
                    about Revenue Services, he’s not employed with any – any Revenue Service
                    provider, is that in violation of this nonsolicitation agreement?

           ...

           A.       Well, it doesn’t – the nonsolicitation provision does not apply to the
                    scenario you described.

   [Savage Dep. at 47:10-19]. In addition to proving as a matter of law that Kamel never solicited

   Avenu’s clients, Kamel has proven as a matter of law that any client communications occurring

   after his termination from STA fall outside the scope of the nonsolicitation provision. The Court

   should dismiss Avenu’s claim for breach of the nonsolicitation provision.


   10
     The documents identified as [KAMEL _____] have been attached as Exhibit 1 to the unsworn declaration of Jared
   Parks attached to this Response as Exhibit B.

                                                         11
Case 6:18-cv-00422-JDK-KNM Document 65 Filed 12/20/19 Page 12 of 14 PageID #: 3860




   G.       Avenu cannot prove damages as a matter of law

            There is no blanket rule that Avenu is entitled to nominal damages if it cannot prove actual

   damages. The cases cited by Avenu involve the disclosure of confidential information to third

   parties. However, Avenu’s contention is that that Kamel emailed a list containing confidential

   information to himself.11 But even if that document—which is comprised of publically available

   information—were covered by the nondisclosure provisions in the 2006 or 2017 agreements, the

   evidence conclusively shows that Kamel never transferred or disclosed the list to any third-party.

   No reasonable jury could find that Kamel emailing a list containing confidential information to

   himself damaged Avenu.

            Avenu asserts that it “can certainly show Kamel’s breach of the 2017 Agreement caused

   damage.” [Dkt. #57 at 14]. If that is the case, then Avenu should have presented that evidence its

   response to Kamel’s Motion, and should have included it in its own Motion for Summary

   Judgment. [See Dkt. 50]. Furthermore, Avenu’s statement that it believes it can show damages

   also cuts against its argument that it could be entitled to nominal damages.

   H.       Summary Judgement is Proper on Avenu’s Claim that Kamel Breached His
            Fiduciary Duty

            Avenu does not even attempt to prove the existence of a fiduciary duty following Kamel’s

   termination from Avenu because no such duty exists. Thus, the Court should grant Kamel’s Motion

   and dismiss Avenu’s claim for breach of fiduciary duty.




   11
      Again, the fact that Kamel may maintain access to that client list is merely the result of the forensic search Kamel
   previously conducted on his personal msn.com email account pursuant to his discovery obligations. [Ex. B, ¶ 4].

                                                            12
Case 6:18-cv-00422-JDK-KNM Document 65 Filed 12/20/19 Page 13 of 14 PageID #: 3861




                                           III.   CONCLUSION

          There are no genuine issues of material fact that would prevent the Court from granting

   summary judgment in Kamel’s favor. Kamel therefore respectfully requests that the Court grant

   its Motion for Partial Summary Judgment in its entirety. Kamel requests all other relief to which

   it has shown himself justly entitled.

   Dated: December 20, 2019.

                                                  Respectfully submitted,


                                                  By: /s/ Austin P. Smith
                                                  Joseph Pevsner
                                                  State Bar No. 15874500
                                                  Joseph.Pevsner@tklaw.com

                                                  Austin Smith
                                                  State Bar No. 24102506
                                                  Austin.Smith@tklaw.com

                                                  THOMPSON & KNIGHT, LLP
                                                  One Arts Plaza
                                                  1722 Routh Street, Suite 1500
                                                  Dallas, Texas 75201
                                                  Tel. (214) 969-1700
                                                  Fax (214) 969-1751

                                                  ATTORNEYS FOR PLAINTIFF TED KAMEL




                                                    13
Case 6:18-cv-00422-JDK-KNM Document 65 Filed 12/20/19 Page 14 of 14 PageID #: 3862




                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that they caused a true and correct copy of the foregoing
   to be served on the following counsel of record by the Court’s electronic filing system on
   December 20, 2019:

          Michael P. Royal
          Mark Flores
          Littler Mendelson, P.C.
          2001 Ross Avenue
          Suite 1500, LB 116
          Dallas, Texas 75201-2931



                                               /s/ Austin P. Smith
                                               Austin P. Smith




                                                  14
